DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgement
Applicant’s amendment filed on October 3, 2022 is acknowledged. Accordingly claim 23 remain pending and herein examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Terminal Disclaimer
The terminal disclaimer filed on September 8, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,738,540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al (hereinafter “Miller”) U.S. Patent Application Publication No. 2013/0006776 A1 in view of Singh et al (hereinafter “Singh”) U.S. Patent Application Publication No. 2013/0041830 A1.
As per claims 23, Miller discloses a processor-implemented method programmed in a non- transitory processor-readable medium and to execute on one or more processors of a server configured to execute the method, comprising:
downloading, by the server, a mobile application to a mobile device of a consumer (0014, which discloses that “ In such embodiments, accessing the URL may cause the web browser to connect to the remote web server 105 to download a dedicated app to facilitate the ordering method described herein.”);
registering, by a server, payment details associated with an account of a consumer with a retailer through interaction with a mobile device operated by the consumer (0020, which discloses that “In some embodiments, the mobile wallet may be managed by a third party whereas in other embodiments the mobile wallet may be managed by the customer and/or resident solely on the customer's mobile device.”; 0022, which discloses that “In some embodiments, the wallet information may be stored on the mobile device 101, a remote server (not shown), or otherwise pre-entered such that the wallet information is available for use in electronic transactions.”);
receiving, by the server, a request to complete a transaction session the consumer and an enterprise terminal device associated with the retailer, wherein receiving further includes identifying the transaction session as a transaction that is being processed between an enterprise terminal device and the consumer (0030, which discloses that “At step 210, the payment server 110 will process the pre-authorization request from the POS terminal 111 utilizing the data provided about the customer's form of payment (such as the customer's credit card number, debit card number, expiration date, CVV code, zip code, PIN number, etc.) …”);
wherein receiving further includes receiving the request from the enterprise terminal device when the consumer is identified at a point in the transaction when a consumer payment is required of the consumer for the transaction, wherein the request comprises a transaction identifier for the transaction, a uniform resource locator (URL) link to a transaction session for the transaction between the consumer and the enterprise terminal device, a consumer identifier for the consumer, and a terminal identifier for the enterprise terminal device ((0010, which discloses that “In preferred embodiments, the QR code will encode a Uniform Resource Locator (URL). In addition to a domain name, the URL preferably comprises one or more parameters that uniquely identify fuel pump 112a. For example, the URL may comprise a merchant ID, a location ID, and a pump ID to uniquely identify fuel pump 112a. In another example, the URL may comprise a location ID and a pump ID. In yet another example, the URL may comprise a pump ID. Preferably, the URL will also be displayed in a human-readable plain text format next to or nearby the QR code.”);
providing, by the server, a Quick Response (QR) back to the enterprise terminal device, the QR code encoded with the URL link, the transaction identifier (ID), the consumer identifier, and the terminal identifier, wherein the QR code 1s signed by a business associated with the enterprise terminal device, wherein the enterprise terminal device presents the QR code on a display of the enterprise terminal device for capturing by the mobile device operated by the consumer for the consumer to complete the consumer payment for the transaction at the point in the transaction (0012, which discloses that “After approaching the fuel pump 112a, the customer will scan the QR code using his mobile device 101. Preferably, the customer will use the camera or other built-in input device on the mobile device 101 to read the QR code. In some embodiments, the customer can alternatively enter in the URL manually using the key pad, touch screen, voice recognition software, or other input means of the mobile device 101. This method may be used, for example, if the QR code is obstructed, damaged, or unreadable or if the mobile device 101 is incapable of scanning QR codes.”);
receiving, by the server, the QR code originally signed by the business back from the enterprise terminal device after the mobile device obtained the QR code from the display of the enterprise terminal devices and the mobile application of the mobile device further signs the QR code and provides the QR code back to the enterprise terminal device (0015, which discloses that “At step 202, the app or web browser will communicate with web server 105 via cell tower 102 and communications network 103. The app or web browser will preferably transmit the complete URL (or the parameters extracted therefrom) to software that is running on the web server 105. The software running on web server 105 will preferably process the URL (or the extracted parameters) to uniquely identify the fuel pump 112a where the customer is located. For example, the web server 105 may utilize parameters for a merchant ID, a location ID, and a pump ID embedded in the URL to uniquely identify fuel pump 112a. In another example, the web server 105 may utilize the unique ID embedded in the URL to uniquely identify fuel pump 112a.”);
validating, by the server, that the QR code is signed by the mobile application and the business and obtaining the consumer identifier for the consumer that was linked to the account during registering (0015, which discloses that “The software running on web server 105 will preferably process the URL (or the extracted parameters) to uniquely identify the fuel pump 112a where the customer is located. For example, the web server 105 may utilize parameters for a merchant ID, a location ID, and a pump ID embedded in the URL to uniquely identify fuel pump 112a. In another example, the web server 105 may utilize the unique ID embedded in the URL to uniquely identify fuel pump 112a.”); 0029););
obtaining by the server, the payment details from the account ((0023, which discloses that “The web server 105 will then send a message or signal to the POS terminal 111 to initiate the customer's transaction, preferably including the amount of fuel (or fill-up) selected by the customer for purchase and whether the customer desires to pay at the pump or using his mobile wallet information. Optionally, the web server 105 may relay additional information about the customer's mobile wallet to the POS terminal 111.”);
completing, by the server, the transaction with the enterprise terminal device on behalf of the consumer by processing the payment details and completing the consumer payment for the transaction session between the consumer and the enterprise terminal device (0031, which discloses that “At step 211, the payment server 110 will send a message to the POS terminal 111 indicating whether the transaction is authorized or not. If the transaction is not authorized, the POS terminal 111 will send a message to the fuel pump 112a and/or the mobile device 101 (via web server 105) indicating that the method of payment was declined.”) and
sending, by the server, a notification to the enterprise terminal device that the consumer payment was processed on behalf of the consumer (0031, which discloses that “At step 211, the payment server 110 will send a message to the POS terminal 111 indicating whether the transaction is authorized or not. If the transaction is not authorized, the POS terminal 111 will send a message to the fuel pump 112a and/or the mobile device 101 (via web server 105) indicating that the method of payment was declined.”)
Alternatively Singh discloses processor implemented method comprising:
receiving, by the server, the QR code originally signed by the business back from the enterprise terminal device after the mobile device obtained the QR code from the display of the enterprise terminal devices and the mobile application of the mobile device further signs the QR code and provides the QR code back to the enterprise terminal device (0050, which discloses that “Thus, in this matter, the trusted service manager 106 may authenticate the validity of any token received to ensure that the token received was actually generated by a mobile device 102 seeking provision of payment services.”)
validating, by the server, that the QR code is signed by the mobile application and the business and obtaining the consumer identifier for the consumer that was linked to the account during registering (0050, which discloses that “Thus, in this matter, the trusted service manager 106 may authenticate the validity of any token received to ensure that the token received was actually generated by a mobile device 102 seeking provision of payment services.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Miller and incorporate the method, comprising: receiving, by the server, the QR code originally signed by the business back from the enterprise terminal device after the mobile device obtained the QR code from the display of the enterprise terminal devices and the mobile application of the mobile device further signs the QR code and provides the QR code back to the enterprise terminal device; validating, by the server, that the QR code is signed by the mobile application and the business and obtaining the consumer identifier for the consumer that was linked to the account during registering in view of the teachings of Singh in order to track the transaction and further enhance security of the transaction.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        October 14, 2022